COURT OF APPEALS
                                     EIGHTH DISTRICT OF TEXAS
                                          EL PASO, TEXAS


                                                         §                    No. 08-15-00320-CR
IN RE
                                                         §                ORIGINAL PROCEEDING
JORGE GONZALEZ,
                                                         §              ON PETITION FOR WRIT OF
                              RELATOR.
                                                         §                        MANDAMUS

                                      MEMORANDUM OPINION

        Relator, Jorge Gonzalez, has filed a petition for writ of mandamus against the Honorable

Annabell Perez, Judge of the 41st District Court of El Paso County, Texas. He challenges an

order which rescinded a prior order disqualifying Assistant District Attorney Lori Swopes

Hughes from prosecuting a criminal case against him1 and which denied Relator’s motion to

disqualify the entire 34th District Attorney’s Office from the case. We deny the petition for writ

of mandamus.

        Mandamus relief is appropriate only when a relator establishes (1) that he has no

adequate remedy at law to redress his alleged harm, and (2) that what he seeks to compel is a

ministerial act, not a discretionary or judicial decision.               In re Allen, 462 S.W.3d 47, 49

(Tex.Crim.App. 2015). The ministerial-act component is satisfied when the relator shows that he

has a clear right to the relief sought. Id. This showing is made when the facts and circumstances

dictate but one rational decision under unequivocal, well-settled, and clearly controlling legal
1
 The criminal case is styled The State of Texas v. Jorge Gonzalez (cause number 20110D03080) and it is currently
pending in the 41st District Court of El Paso County.
principles. In re Allen, 462 S.W.3d at 49. A ministerial act, by its nature, does not involve the

use of judicial discretion. Id. Relator has failed to establish that he is entitled to mandamus

relief. Accordingly, we deny the petition for writ of mandamus.



December 16, 2015
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                              -2-